939 So. 2d 1061 (2006)
RONNIE WOODS, Petitioner(s)
v.
STATE OF FLORIDA, Respondent(s).
Case No. SC06-735.
Supreme Court of Florida.
September 8, 2006.
The petition to invoke all writs jurisdiction is dismissed for lack of jurisdiction. See St. Paul Title Ins. Corp. v. Davis, 392 So. 2d 1304, 1305 (Fla. 1980) (stating that "all writs provision of [article V,] section 3(b)(7) [of the Florida Constitution] does not confer added appellate jurisdiction on this Court, and this Court's all writs power cannot be used as an independent basis of jurisdiction as petitioner is hereby seeking to use it").
LEWIS, C.J., and PARIENTE, QUINCE, CANTERO and BELL, JJ., concur.